Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION

                                                No. 04-18-00933-CV

                                   IN THE INTEREST OF G.I.P., ET AL.

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-02526
                           Honorable Charles E. Montemayor, Judge Presiding

Opinion by:         Irene Rios, Justice

Sitting:            Patricia O. Alvarez, Justice
                    Irene Rios, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: May 1, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           Appellant Mother appeals the trial court’s order terminating her parental rights to her

children, George and Charles. The Texas Department of Family and Protective Services (“the

Department”) filed this suit, seeking termination of the parent-child relationship between the

children and Mother. 1 After a bench trial, the court found five independent grounds 2 to terminate



1
 To protect the identity of minor children in an appeal from an order terminating parental rights, we refer to the mother
as “Mother” and the children by alias. We refer to the children, G.I.P. and C.V. as “George” and “Charles.” See TEX.
FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
2
    Specifically, the trial court found evidence Mother

           engaged in conduct or knowingly placed the children with persons who engaged in conduct which
           endangers the physical or emotional well-being of the children,[;] … constructively abandoned the
           children[;] … failed to comply with the provisions of a court order[;] … used a controlled substance
           … in a manner that endangered the health or safety of the children, and (1) failed to complete a
           court-ordered substance abuse treatment program[,] or (2) after completion of a court-ordered
           substance abuse treatment program continued to abuse a controlled substance,[;] … [and] been the
                                                                                                      04-18-00933-CV


Mother’s rights and found that termination was in George’s and Charles’s best interest. The trial

court signed a termination order and designated the Department to be the children’s permanent

managing conservator. Mother timely appealed the trial court’s order.

        Appellant’s court-appointed appellate attorney filed a brief in which she concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Counsel certified that she sent Mother a copy of the brief and a letter advising Mother of

her rights to review the record and to file a pro se brief. Counsel also provided Mother a form to

use to request access to the record. In addition, counsel filed a motion to withdraw. This court

issued an order which set deadlines for Mother to request access to the record and to file a pro se

brief and abating counsel’s motion to withdraw. Mother did not request access to the appellate

record or file a pro se brief.

        We have thoroughly reviewed the record and counsel’s Anders brief.                               The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination is in George’s and Charles’s best interest. See TEX. FAM. CODE § 161.001; In re

J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon

a thorough review of the record, we conclude the evidence is legally and factually sufficient to

support the termination order and there are no other arguably meritorious grounds for appeal.

Therefore, we affirm the trial court’s termination order.




        cause of the children being born addicted to alcohol or a controlled substance, other than a controlled
        substance legally obtained by prescription … [.]

See TEX. FAM. CODE ANN. § 161.001(b)(1)(E), (N), (O), (P), (R).


                                                         -2-
                                                                                      04-18-00933-CV


       Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to her

client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d

at 27. After this court has rendered its decision, appointed counsel’s obligations to her client may

be met by filing a petition for review that satisfies the standards for an Anders brief. In re P.M.,
520 S.W.3d at 27-28 & n.14.

                                                  Irene Rios, Justice




                                                 -3-